Citation Nr: 9935457	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
hospital care and other medical services incurred at St. 
Louis University Hospital and St. Luke's Hospital from 
January 1994 through July 1994.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1946 to December 
1946.  

This mater came to the Board of Veterans' Appeal (Board) on 
appeal from September 1994 determinations by the Department 
of Veterans Affairs (VA) Medical Administration Service (MAS) 
at the VA Medical Center in St. Louis, Missouri.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the originating agency.  
2. In January 1994, at a VA medical center where he had been 
receiving continuing treatment for end-stage renal 
disease, the veteran underwent insertion of an 
arteriovenous graft to facilitate hemodialysis; during 
that hospitalization the veteran was returned to the 
operating room for declotting of the graft.  
3. From January 1994 through July 1994, to facilitate 
dialysis, the veteran underwent surgical procedures, 
including declotting and revision of arteriovenous grafts, 
at St. Louis University Medical Center and St. Luke's 
Hospital.  
4. Payment or reimbursement of the costs of the medical 
services provided at St. Louis University Medical Center 
and St. Luke's Hospital was not authorized by VA.  
5. The unauthorized medical care was not for an adjudicated 
service-connected disability or for a nonservice-connected 
disability associated with and held to have been 
aggravating an adjudicated service-connected disability.  
6. The veteran did not have a total disability permanent in 
nature that had resulted from a service-connected 
disability, nor was he a participant in a Chapter 31 
rehabilitation program.  


CONCLUSION OF LAW

The requirements for reimbursement or payment of the cost of 
hospital care and other medical services incurred at St. 
Louis University Hospital and St. Luke's Hospital from 
January 1994 through July 1994 are not met.  38 U.S.C.A. 
§§ 1701, 1703, 1710, 1728, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 17.52 (formerly § 17.50b), 17.54 (formerly 
§ 17.50d), 17.120 (formerly § 17.80) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Factual Background

A discharge summary from the John Cochran VA Medical Center 
(VAMC) shows that the veteran was admitted January 6, 1994, 
with end-stage renal disease and need for hemodialysis.  He 
underwent insertion of an arteriovenous graft.  During 
hospitalization the graft became clotted and the veteran was 
returned to the operating room for declotting of the 
arteriovenous graft.  On January 13, 1994, he was discharged 
home after dialysis.  

Records from St. Louis University Hospital shows that on 
January 19, 1994, the veteran underwent declotting and 
revision of the arteriovenous graft.  Later records show that 
the veteran received additional arteriovenous grafts and 
declotting procedures at St. Louis University Hospital and 
St. Luke's Hospital from January 31, 1994 thorough July 28, 
1994.  Correspondence from St. Louis Surgical Consultants 
dated in December 1994 verifies that physicians from St. 
Louis Surgical Consultants performed six surgeries that were 
done at St. Luke's Hospital on an outpatient basis during 
this period and that the veteran was referred by a VA 
physician for those surgeries.  

In a July 1994 memorandum to the Chief, Medicine Service, the 
Chief, Medical Administration Service (MAS) stated that the 
veteran had submitted statements for the cost of medical 
service he received at St. Louis University Medical Center.  
The MAS Chief stated that his office did not authorize the 
medical care and requested that the Medicine Service chief 
review the information to determine whether medical services 
rendered should be paid at VA expense.

In a July 1994 memorandum to the Chief, MAS, the VA physician 
who referred the veteran to St. Louis Surgical Consultants, 
confirmed that the veteran had received care at St. Louis 
University Hospital in January and March 1994 for 
thrombectomy of a vascular access.  The physician stated at 
the time the referral was made, the veteran was dissatisfied 
with the vascular access care that he was receiving at the 
VAMC and with the wait he would have for a declotting of his 
vascular access.  The physician stated that the veteran asked 
if another hospital or surgeon could do the access.  The 
physician said that the veteran was told he could seek care 
at a private institution of his liking, but that it would be 
his responsibility to see that it would be paid for.  The 
physician stated that the veteran mentioned that he would 
like to go to St. Louis University Hospital and arrangements 
were made for the veteran.  The physician emphasized that the 
veteran was told that VA would not pay for this and that his 
private insurance would be responsible for payment.  The 
physician stated that this was also reiterated by a social 
worker.  

In an attached memorandum to the Chief, MAS, the Chief, 
Medical Service stated that he recommended denial.  

At a hearing at the VAMC in January 1995, the veteran 
testified that the VA physician in charge of his dialysis 
sent him to St. Louis University Hospital and St. Luke's 
Hospital for the surgeries to put lines in his arms.  He 
testified that he went to the private facilities because the 
VA doctor sent him there, and he testified that the physician 
never informed him that he would have to pay.  The veteran 
testified that even after he had received the bills and took 
them to the doctor, the doctor told him he would take care of 
it and never told him that he would not take care of it.  The 
veteran also testified that the social worker never informed 
him of the problems he would face and made copies of some of 
the bills and said he would see what he could do.  The 
veteran testified that neither the physician nor the social 
worker ever mentioned to him that VA would not be responsible 
for the bills.  The veteran further testified that had he 
been aware that he would be expected to pay, he would have 
foregone treatment or would have sought help from the Red 
Cross or the Kidney Foundation rather than incur bills he 
cannot pay.  

II.  Analysis

The veteran contends that he was advised by VA physicians 
that they were unable to adequately treat him and that the VA 
physician from whom he has received treatment for many years 
and who is the director of the VA dialysis unit sent him to 
the private hospitals for surgical procedures related to 
arteriovenous grafts to facilitate dialysis.  He asserts that 
he was sent to these hospitals because the VA hospital staff 
was unable to perform the surgeries within the time necessary 
for him to continue dialysis.  He has in effect argued that 
his January 1994 VA hospitalization and treatment 
necessitated subsequent private medical services and that the 
director of the dialysis unit authorized those services.  

The veteran asserts that the private surgeries, the first of 
which occurred within a week following VA treatment, were 
required for revision of the initial arteriovenous graft by 
VA to facilitate hemodialysis initiated during the January VA 
hospitalization.  He in effect argues that the private 
medical services were a continuation of the treatment 
received at VA in January 1994.  He argues that his VA 
physician, the Director of the Dialysis Unit, at the VAMC 
authorized the private medical service.  

The Board has found the veteran's claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.

Under the provisions of 38 U.S.C.A. § 1710(a)(2)(G), VA's 
Secretary shall furnish hospital care and medical services, 
which the Secretary determines to be needed, to any veteran 
who is unable to defray the expenses of necessary care as 
determined under 38 U.S.C.A. § 1722.  That statute provides a 
veteran shall be considered to be unable to defray the 
expenses of necessary care if his attributable income is not 
greater that a certain income threshold.  38 U.S.C.A. § 1722 
(West 1991 & Supp. 1999).  The statute states that the income 
threshold for the calendar year beginning January 1, 1990, is 
$20,688 in the case of a veteran with one dependent.  Id.  A 
VA Form 10-10E, Financial Worksheet, from the veteran's MAS 
record shows that in January 1991, the veteran reported that 
income for him and his spouse for the previous calendar year 
totaled $10,560, indicating that the veteran may be 
considered as unable to defray the cost of necessary care.  

When VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required, the Secretary, as authorized in § 1710, 
may contract with non-VA facilities in order to furnish 
medical services for the treatment of any disability of a 
veteran who (1) has been furnished hospital care, nursing 
home care, domiciliary care, or medical services, and (2) 
requires medical services to complete treatment incident to 
such care or services.  38 U.S.C.A. § 1703(a)(2)(B); 
38 C.F.R. § 17.52(a)(2)(ii).  In addition to medical 
examination, treatment and rehabilitative services, the term 
"medical services" includes surgical services.  38 U.S.C.A. 
§ 1701(6)(A)(i)(West 1991 & Supp. 1999); 38 C.F.R. § 17.30(a) 
(1999).  The veteran's private medical services included 
outpatient surgeries that involved hospital admissions.  It 
is important to note that under 38 C.F.R. § 17.54 the 
admission of a veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  See Malone v. Gober, 10 
Vet. App. 539, 541 (1997).  

Again, the veteran contends that VA was not capable of 
providing required services and that the doctor's referral to 
the private hospitals is tantamount to prior authorization of 
the medical services by VA.  The record does not, however, 
contain documentation of any prior authorization.  Further, 
the VA physician involved has subsequently stated that he did 
not provide the required authorization and that he told the 
veteran that VA would not pay for the treatment rendered at 
the private facilities.  Although the physician has stated 
that the veteran preferred not to wait for VA declotting of 
his vascular access, there is no indication that it was not 
feasible for the veteran to receive needed treatment at the 
John Cochran VAMC, thus providing further evidence that prior 
authorization would not have been given for the non-VA 
medical services in question.  

While the Board finds the veteran's hearing testimony and his 
statements to be sincere, for the reasons discussed above, 
the Board must conclude that the preponderance of the 
evidence establishes that prior authorization was not given 
by VA for the medical services at St. Louis University 
Hospital and St. Luke's Hospital from January 1994 through 
July 1994.  

Although the veteran's claim is premised on the contention 
that he received prior VA authorization for the treatment in 
question, the Board notes for the record that service 
connection was not in effect for any disability during the 
period from January to July 1994.  Therefore, the veteran is 
not entitled to reimbursement or payment of the cost of 
private medical services obtained without prior authorization 
from VA, during the period from January through July 1994.  
See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (formerly 
38 C.F.R. § 17.80); Hayes v. Brown, 6 Vet. App. 66, 69 
(1993).  

In 1996, during the pendency of the appeal, VA renumbered 
regulation sections pertinent to this case.  However, no 
substantive changes were made in the regulations at the time 
of the renumbering.  Accordingly, the Board concludes that 
remanding the case simply to issue a new statement of the 
case would result in no benefit to the veteran. 




ORDER

Entitlement to reimbursement or payment of the cost of 
hospital care and other medical services incurred at St. 
Louis University Hospital and St. Luke's Hospital from 
January 1994 through July 1994 is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

